Citation Nr: 1638988	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  10-12 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a right knee disability. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Moore, Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Navy from January 2002 to April 2003 and May 2014 to August 2015 with additional unverified active duty and reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The reopened issue of service connection for a right knee disability addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.

The Board observes that the Veteran's representative submitted an informal hearing presentation in September 2016 listing additional issues of entitlement to an increased rating for intervertebral disc syndrome and entitlement to service connection for cervical myositis.   However, while the Veteran was furnished with a statement of the case addressing the claim for a higher rating for his disc syndrome in February 2010, the Board observes that the Veteran failed to perfect an appeal as to this issue.  On the contrary, in his March 2010, he limited his appeal to claims for service connection for right knee and cervical disabilities.  Accordingly, the issue of entitlement to a higher rating for intervertebral disc syndrome is not currently before the Board.  With respect to his cervical disability, the record reflects that service connection for cervical strain, previously claimed as cervical myositis, was granted in a December 2015 rating decision.  This action represents a full grant of benefits sought with respect to the claim for service connection for cervical spine disability. Accordingly, the issue of entitlement to service connection for a cervical spine disability is not currently before the Board.  



FINDINGS OF FACT

1.  In a rating decision dated in August 2006, the RO denied the Veteran's claim for service connection for a right knee condition on the basis that the evidence did not show a current right knee diagnosis or any inservice right knee injury; the Veteran did not appeal this decision or submit new evidence within one year of the denial.  

2.  Evidence submitted subsequent to the August 2006 rating decision bears directly and substantially upon the specific matter under consideration, is not cumulative or redundant, and in connection with evidence previously assembled raises a reasonable possibility of substantiating the claim of entitlement to service connection for right knee disability.


CONCLUSIONS OF LAW

1.  The August 2006 rating decision denying service connection for a right knee condition is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.1103 (2015).

2.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for a right knee disability has been submitted.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Veteran's petition to reopen is granted herein, any error related to the duties to notify and assist is moot.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service connection for a right knee condition was initially denied in an August 2006 rating decision.  The RO determined that there was no evidence of a current right knee disorder or any inservice right knee injury or event.  The Veteran did not submit a notice of disagreement or new evidence within a year of this denial.  The August 2006 rating decision is the last final prior denial of this claim.

Subsequent to the August 2006 rating decision, a November 2008 VA examination report and a February 2010 military hospital treatment record show that the Veteran has been diagnosed with a right knee meniscal tear, right patellofemoral syndrome, and right knee degenerative changes.  This medical evidence satisfies the low threshold requirement for new and material evidence and the right knee claim is reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  


ORDER

As new and material evidence sufficient to reopen the previously denied claim for service connection for a right knee disability has been received, the application to reopen is granted.


REMAND

The Veteran was afforded a VA examination for his right knee in November 2008.  The examiner concluded that his right knee disability was not caused by his left knee disability because meniscal tears and patellofemoral syndrome are not caused by overuse.  However, the examiner failed to provide an opinion on whether the Veteran's right knee disability was aggravated by his service-connected left knee disability.  Additionally, there is no opinion on whether the Veteran's degenerative changes of the right knee are secondary to his service-connected left knee disability.  A new VA examination and opinion must be obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).


Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for a VA examination to address his right knee claim.  The claims folder must be made available to the examiner for review in connection with the examination.  The examination report must reflect that such a review was conducted.  

The examiner should state whether it whether it at least as likely as not (a 50 percent probability or greater) that any of the Veteran's diagnosed right knee disabilities were caused or aggravated (made worse) by any of his service-connected disabilities, including his left knee disability.  The examiner must specifically address the findings of altered gait.

Rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2.  After completing the above action, the Veteran's claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DAVID L. WIGHT 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


